Name: Commission Regulation (EC) No 1843/2002 of 16 October 2002 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in August and September 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1429/2002 for Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|32002R1843Commission Regulation (EC) No 1843/2002 of 16 October 2002 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in August and September 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1429/2002 for Estonia, Latvia and Lithuania Official Journal L 279 , 17/10/2002 P. 0009 - 0009Commission Regulation (EC) No 1843/2002of 16 October 2002determining the percentage of quantities which may be allowed in respect of import licence applications lodged in August and September 2002 under tariff quotas for beef and veal provided for in Regulation (EC) No 1429/2002 for Estonia, Latvia and LithuaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1429/2002 of 2 August 2002 laying down rules for the application of the tariff quotas for beef and veal provided for by Council Regulations (EC) No 1151/2002, (EC) No 1361/2002 and (EC) No 1362/2002 for Estonia, Latvia and Lithuania(1), as amended by Regulation (EC) No 1633/2002(2), and in particular Article 2(2) and Article 4(3) thereof,Whereas:(1) Articles 1 and 2 of Regulation (EC) No 1429/2002 fix the quantities of certain beef and veal products originating in Lithuania, Latvia and Estonia, which may be imported on special terms in respect of the period 1 July to 31 December 2002. No applications were submitted for import licences for beef and veal products.(2) Article 2(2) of Regulation (EC) No 1429/2002 states that if for the year of importation in question the quantities for which applications for import licences have been submitted for the first period specified in Article 2(1) are less than the quantities available, the remaining quantities are to be added to the quantities in respect of the following period. Taking into account the quantities remaining from the first period, the quantities available for the three countries concerned for the second period running from 1 January to 30 June 2003 should accordingly be determined,HAS ADOPTED THIS REGULATION:Article 11. No applications for import licences were submitted for the period from 1 July to 31 December 2002 under the import quotas referred to in Regulation (EC) No 1429/2002.2. The quantities available for the period referred to in Article 2 of Regulation (EC) No 1429/2002 running from 1 January to 30 June 2003 shall amount to:(a) 1100 t for beef and veal products falling within CN codes 0201, 0202 and 1602 50 10 originating in Estonia;(b) 100 t for beef and veal products falling within CN codes 0206 10 95 and 0206 29 91 originating in Estonia;(c) for beef and veal products falling within CN codes 0201, 0202, 0206 10 95, 0206 29 91, 0210 20, 0210 99 51, 0210 99 90 and 1602 50:- 675 t originating in Latvia,- 2000 t originating in Lithuania.Article 2This Regulation shall enter into force on 17 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 October 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 206, 3.8.2002, p. 9.(2) OJ L 247, 14.9.2002, p. 4.